/STEPHEN JOHNSON/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        DETAILED ACTION
In the Non-Final Rejection mailed 8/20/2020, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/9/2020, 12/10/2020, 1/15/2021, 1/25/2021, and 2/2/2021 were filed after the mailing date of the Non-Final Rejection on 8/20/2020. Since the submissions are in compliance with the provisions of 37 CFR 1.97, the information disclosure statements are being considered by the examiner.
 Response to Amendment
The amendment to the claims filed 11/20/2020 has been entered:
Claims 1-20 are active.
Response to Arguments
Applicant’s arguments, filed 11/20/2020, with respect to the rejection of claims 7-11 under 35 USC 102(a)(1), have been fully considered and are persuasive because Lanclos et al. (US 2012/0199352), herein referenced ‘Lanclos’, does not expressly teach wherein the spring-loaded electrical contact is positioned in the body of the detonator positioning device. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Montgomery et al. (US 5060573), herein referenced ‘Montgomery’.
Applicant's arguments, filed 11/20/2020, with respect to the rejection of claims 1-6 and 12-20 under 35 USC 102(a)(1), have been fully considered but are not persuasive.
In response to applicant’s argument that Lanclos fails to disclose a plurality of electrical contacts in the body configured to form an electrical connection within the perforating gun housing by contact because components 72, 74, 76, 78, 80, 84, 86, 90, and 92 are either electrical In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). By extension, clearly, the wires and electrical controllers themselves are not the electrical contacts in Lanclos. Rather, the electrical connection formed between each of these components by their physical contact with one another is what is considered to be the claimed electrical contacts. 
In response to applicant’s argument that Lanclos does not expressly teach wherein the entire body is positioned in a perforating gun housing because both the detonator positioning device and the perforating gun housing were indicated as corresponding to the cartridge sub (68), the examiner notes that the modular cartridge assembly (70) of Lanclos was intended to be cited as the detonator positioning device. This should have been apparent from the fact that Lanclos discloses that the body (71), which was identified as the detonator positioning device body throughout the Office action, is the body of the cartridge assembly (70), while the cartridge sub (68) was cited as a component of the perforating gun housing. With that said, lines 1-3 of paragraph 22 of Lanclos state that the cartridge assembly (70) is set within cartridge sub (68). Further, nothing in Lanclos suggests that a combination of the cartridge sub (68), the connector sub (116), and the perforating gun (622) could not be considered a perforating gun housing. Applicant argues that the cited passage of Lanclos confirms that successive connecting subs 15 and perforating guns 14 are separate components, but the limitation in question is not directed to a perforating gun but to a perforating gun housing. Even applicant’s own claim 12 recites a perforating gun and a perforating gun housing as being distinct. As such, a combination of the cartridge sub (68), the connector sub (116), and/or the perforating gun (622) could reasonably be considered to be a perforating gun housing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanclos et al. (US 2012/0199352), which was provided in the IDS dated 7/28/2020.
Regarding claim 1, Lanclos discloses a detonator positioning device (70) comprising: 
a body (71) configured for positioning a detonator (88), the body comprising a first end (upstream end; Fig. 3), a second end (downstream end 91; Fig. 3), and a central bore (Fig. 3) extending between the first end and the second end; and 
a plurality of electrical contacts (72, 74, 76, 78, 80, 84, 86, 90, 92) positioned in the body, wherein the electrical contacts are in communication with an explosive component (inherently required by the detonator to detonate; par. 8 lines 18-20) of the detonator (Fig. 3), 
wherein the entire body is positioned in a perforating gun housing (68, 116, 622) such that an electrical contact of the plurality of electrical contacts is configured to form an electrical connection within the perforating gun housing by contact (Fig. 3; par. 22-23 and 25-26), and wherein the explosive component is positioned along a longitudinal center axis of the perforating gun housing (Fig. 3).
Regarding claim 2, Lanclos discloses wherein the electrical contact of the plurality of electrical contacts forms the electrical connection by contacting other electrical contacting components in the perforating gun housing (72, 74, 76, 78, 80, 84, 86, 90, 92; Fig. 3; par. 22-23 and 25-26).
Regarding claim 3, Lanclos discloses wherein the body is configured to facilitate the electrical connection within the perforating gun housing (Fig. 3) and relay the electrical connection to an adjacent perforating gun housing (621).
Regarding claim 4, Lanclos discloses wherein the body comprises a first part and a second part, wherein the first part and the second part are configured as halves of the body (Fig. 3; the left half and the right half of body 71 corresponding to the first part and the second part of the body).
Regarding claim 5, Lanclos discloses wherein the detonator comprises a housing (Fig. 3; an outer covering or shell surrounds the inherently present explosive component) configured to house the explosive component.
Regarding claim 6, Lanclos discloses wherein the detonator is a wired detonator or a wireless detonator (Fig. 3; par. 22).
Regarding claim 12, Lanclos discloses a perforating gun (60) comprising: 
a perforating gun housing (622); and 
a detonator positioning device (70) positioned within at least a portion of the perforating gun housing (Fig. 3), the detonator positioning device comprising: 
a body (71) configured for positioning an explosive component (inherently required by the detonator to detonate; par. 8 lines 18-20) of a detonator (88), the body comprising a central bore (Fig. 3) extending between a first end (upstream end; Fig. 3) and a second end (downstream end 91; Fig. 3), and 
a plurality of electrical contacts (72, 74, 76, 78, 80, 84, 86, 90, 92; Fig. 3; par. 22-23 and 25-26) positioned in the body, the electrical contacts being in communication with the explosive component of the detonator (Fig. 3); 

wherein the explosive component is positioned along a longitudinal center axis of the perforating gun housing (Fig. 3).
Regarding claim 13, Lanclos discloses a first electrically contactable biasing member (downstream spring connector; par. 25) positioned in the bore and a second electrically contactable biasing member (upstream spring connector; par. 25) adjacent the first end or the second end.
Regarding claim 14, Lanclos discloses wherein the first electrically contactable biasing member comprises a line-out connector (80; par. 25-26), and the second electrically contactable biasing member comprises a ground connector (78; par. 25-26).
Regarding claim 15, Lanclos discloses wherein the detonator positioning device aligns the detonator with a bulkhead assembly (621), such that the detonator electrically contactably forms the electrical connection with the bulkhead assembly (Fig. 3; par. 22-23 and 25-26).
Regarding claim 16, Lanclos discloses wherein the detonator comprises an electrically contactable line-in portion (84), and the bulkhead assembly comprises a line-in contact-initiating pin (terminal assembly; par. 25), wherein the line-in contact-initiating pin contacts the line-in portion of the detonator to facilitate the electrical connection with the bulkhead assembly (Fig. 3; par. 25-26).
Regarding claim 17, Lanclos discloses wherein the detonator comprises a housing (Fig. 3; an outer covering or shell surrounds the inherently present explosive component) configured to house the explosive component. 
Regarding claim 18, Lanclos discloses wherein the detonator positioning device is configured to be removably positioned in the perforating gun housing (Fig. 3; par. 22), and the 1).
Regarding claim 19, Lanclos discloses wherein the detonator positioning device is configured to be secured in an end plate (90, 92, 116) positioned in the perforating gun housing.
Regarding claim 20, Lanclos discloses wherein the detonator is a wired detonator or a wireless detonator (Fig. 3; par. 22).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lanclos et al. (US 2012/0199352) and further in view of Montgomery et al. (US 5060573).
Regarding claim 7, Lanclos discloses a detonator positioning device (70) comprising: 

a spring-loaded electrical contact (par. 25-26), 
wherein the body is positioned in a perforating gun housing (68, 622; Fig. 3) and the electrical contact forms an electrical connection within the perforating gun housing by contact (Fig. 3; par. 22-23 and 25-26), and 
wherein the explosive component is positioned on a center axis of the perforating gun housing (Fig. 3).
However, Lanclos does not expressly teach wherein the spring-loaded electrical contact is positioned in the body.
Montgomery teaches a detonator positioning device (Fig. 3) comprising a body (31) with a central bore (33) in which is positioned an explosive component (col. 2 lines 53-54) of a detonator (41), wherein a spring-loaded electrical contact (47) is positioned within the body (Figs. 2-3), wherein the body is positioned in a perforating gun housing (21, 61; Fig. 2) and the electrical contact forms an electrical connection within the perforating gun housing by contact (Fig. 2; col. 4 lines 3-10), and wherein the explosive component is positioned on a center axis of the perforating gun housing (Fig. 2; col. 4 lines 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the spring-loaded electrical contact of Lanclos to be positioned in the body of the detonator positioning device as taught by Montgomery in order to electrically connect a firing head to the detonator simply by screwing the firing head into the perforating gun housing (Montgomery; col. 1 lines 49-55), thereby eliminating field wiring and increasing reliability and ease of installation of the detonator assembly (Montgomery; col. 1 lines 15-18).
Regarding claim 8, the modified Lanclos discloses wherein the spring-loaded electrical contact comprises:
an electrically contactable line-in portion (par. 25-26) configured to form the electrical connection with a bulkhead assembly (621).
Regarding claim 9, the modified Lanclos discloses wherein at least a portion of the body is positioned in a tandem seal adapter (116, 90, 92) connected to the perforating gun housing (Figs. 3 and 5), and the body is configured to facilitate the electrical connection within the perforating gun housing (Fig. 3) and relay the electrical connection to an adjacent perforating gun housing (621).
Regarding claim 10, the modified Lanclos discloses wherein the body comprises a first part and a second part, wherein the first part and the second part are configured as halves of the body (Fig. 3; the left half and the right half of body 71 corresponding to the first part and the second part of the body).
Regarding claim 11, the modified Lanclos discloses wherein the detonator comprises a housing (Fig. 3; an outer covering or shell surrounds the inherently present explosive component) configured to house the explosive component. 
Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641